Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 4/13/2022 have been fully considered and are moot in view of the new grounds of rejection presented herein. 

Allowable Subject Matter
Claim 5-7, 12-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, 10-11, 15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,720,527 to Zhang.


Regarding claim 1,
Zhang teaches a method for customizing action options in hero cards, comprising: 

displaying hero cards of a hero card type for a user profile on an interface, the hero cards including at least one action option (col. 5:40-55, interface application objects); 

receiving data of user interaction behavior with the hero cards (col. 2:20-50, col . 10:1-31, receiving user interaction data related to interface objects); 

determining, based on the user interaction behavior data, that a user most frequently interacts with a first action option at a first time of day and the user most frequently interacts with a second action option at a second time of day (col. 10:1-31, determining frequency of interaction pertaining to first and second objects at first and second times of day); and 

based on the determining, at the first time of day, displaying, on the interface, a hero card with the first action option, and at the second time of day, displaying, on the interface, the hero card with the second action option (col. 10:1-31, displaying interact objects and first and second times of day based on the determined frequency of interactions). 

Regarding claim 3, 10, 17,
Zhang teaches:
wherein displaying the hero card for the user profile with the first action option includes: generating a first hero card that includes the first action option, and displaying the first hero card on the interface, wherein displaying the hero card with the second action option includes: generating a second hero card that includes the second option, removing the first hero card from the interface, and adding the second hero card to the interface (col. 2:20-50, col . 10:1-31, col. 11:11-30, fig. 6, receiving user interaction data related to interface objects).

Regarding claim 4, 11, 18,
Zhang teaches:
receiving usage data from an application, the usage data corresponding to actions performed within the application under the user profile; creating a third action option based on the user data; and modifying a parameter so that hero cards created for the user profile include the third action option (interface customization process, fig. 4; modification of parameter relating to third interface object; fig. 6; see also col. 2:20-50, col . 10:1-31, col. 11:11-30). 

Claim 8, 15 addressed by similar rationale as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of US 20150378537 to Marimuthu.


Regarding claim 2, 9, 16,
Zhang teaches the determining a user most frequently interacts with the first action option at the first time of day and users assigned to the user group most frequently interact with the second option at the second time of day (fig. 4, fig. 6; col. 2:20-50, col . 10:1-31, col. 11:11-30).
Zhang however fails to disclose doing so for a group of users (i.e. “wherein the determining includes determining that users assigned to a user group most frequently interact with the first action option at the first time of day and users assigned to the user group most frequently interact with the second option at the second time of day, wherein the user is assigned to the user group.”). Nevertheless, Marimuthu discloses customization of interface objects for a group of users (¶ 36, 81). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Marimuthu’s group customization with Zhangs specific modification of interface elements based on user frequency to produce ““wherein the determining includes determining that users assigned to a user group most frequently interact with the first action option at the first time of day and users assigned to the user group most frequently interact with the second option at the second time of day, wherein the user is assigned to the user group”. The motivation to do so is that the teachings of  would have been advantageous in terms of customizing applications per user groups (Marimuthu, ¶ 36, 81).




CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445